Exhibit 10.1
 
LIMITED WAIVER AND AMENDMENT NO. 2
TO AMENDED AND RESTATED NOTE PURCHASE AGREEMENT


This Limited Waiver and Amendment No. 2 to Amended and Restated Note Purchase
Agreement (this “Amendment”), dated as of February 27, 2013, is made by and
among (i) AEMETIS ADVANCED FUELS KEYES, INC. (f/k/a AE Advanced Fuels Keyes,
Inc.), a Delaware corporation (“AEAFK”), AEMETIS FACILITY KEYES, INC., a
Delaware corporation and successor-in-interest to Keyes Facility Acquisition
Corp., a Delaware corporation (“Keyes Facility”, together with AEAFK, the
“Borrowers”), AEMETIS, INC. (formerly known as AE Biofuels, Inc.), a Nevada
corporation (“Parent”), and (ii) THIRD EYE CAPITAL CORPORATION, an Ontario
corporation, as agent for the Noteholders (“Agent”), THIRD EYE CAPITAL CREDIT
OPPORTUNITIES FUND - INSIGHT FUND (“TEC Insight Fund Purchaser”) and SPROTT PC
TRUST (“Sprott PC Trust Purchaser”, and together with TEC Insight Fund
Purchaser, “Noteholders”).
 
RECITALS


A. The Borrowers, Agent and Noteholders entered into the Amended and Restated
Note Purchase Agreement dated as of July 6, 2012, as amended by a Limited Waiver
and Amendment No.1 to Amended and Restated Note Purchase Agreement dated as of
October 18, 2012 (as the same may be amended, restated, supplemented, revised or
replaced from time to time, the “Agreement”).  Capitalized terms used but not
defined in this Amendment shall have the meaning given to them in the Agreement.
 
B. The Borrowers have requested, and the Agent and Noteholders have agreed, to
provide a limited waiver and amendment to the Agreement on the terms and
conditions contained herein.
 
AGREEMENT


SECTION 1. Reaffirmation of Indebtedness.  The Borrowers hereby confirm that as
of January 31, 2013, the outstanding principal balance of the Notes and accrued
and unpaid interest thereon (excluding any Default or Event of Default interest)
is $56,877,299.39.
 
SECTION 2. Amendments.  As of the date hereof, the following sections of the
Agreement shall be and hereby are amended as follows:
 
(A) Recitals Part of Agreement.  The foregoing recitals are hereby incorporated
into and made a part of the Agreement, including all defined terms referenced
therein.
 
(B) Section 1.1 (Definitions).  Section 1.1 of the Agreement is hereby amended
by substituting and adding the following definitions in lieu of or in addition
to the versions of such terms and related definitions contained in the
Agreement, as applicable, in the appropriate alphabetical order:
 
 
1

--------------------------------------------------------------------------------

 
“Actual Paydown” has the meaning given to such term in Section 4.2(3) of the
Agreement.
 
“Financing” means, collectively, (i) the issuance and sale by the Borrowers of
$7,184,573.64 aggregate principal amount of Existing Notes pursuant to this
Agreement, (ii) the issuance and sale by the Borrowers of $15,000,000 aggregate
principal amount of Acquisition Notes pursuant to this Agreement, (iii) the
issuance and sale by the Borrowers of up to $24,500,000 aggregate principal
amount of Revolving Notes pursuant to this Agreement and (iv) the issuance and
sale by the Borrowers of $10,000,000 aggregate principal amount of Revenue
Participation Notes pursuant to this Agreement and (iv) the entry into by the
parties thereto of the other transactions contemplated by the Financing
Documents.
 
“First Amendment and Waiver Fee Advances” has the meaning given to such term in
Section 2.4 of this Agreement.
 
“Non-Revolving Portion” means, the Special Advances, the First Amendment and
Waiver Fee Advances and the Second Amendment and Waiver Fee Advance in the
aggregate principal amount of up to $6,500,000.
 
“Notional Paydown” means the deemed notional payment by the Borrowers of
$3,100,000 to be applied against the Revolving Portion of the Revolving Notes.
 
“Payment Event Date” means the earliest to occur of (a) the date of the
completion of any equity offering of Capital Stock of any Company Party that
results in gross proceeds of at least $5,000,000; (b) the date any Company Party
receives any proceeds from the Program of $2,000,000 or more in the aggregate;
(c) the date any Company Party receives proceeds of $1,000,000 or more in the
aggregate from the California Energy Commission, whether in the form of a grant,
loan, subsidy, tax credit or other similar benefit; and (d) May 1, 2013.
 
“Revolving Notes” means, collectively, the revolving notes to be issued by the
Borrowers made payable to the Noteholders at the First Closing and any
Subsequent Closing in the form attached hereto as Exhibit C-4 up to a maximum
aggregate original principal amount of $24,500,000.
 
“Second Amendment and Waiver Fee Advance” has the meaning given to such term in
Section 2.4 of this Agreement.
 
“Second Amendment Effective Date” means February 1, 2013.
 
“Subsequent Closing” means, at the option of the Borrowers, one or more Closings
for the purchase and sale of Revolving Notes following the First Closing, in
each case as contemplated herein, provided that no more than $24,500,000
principal amount of Revolving Notes shall be issued and outstanding at any time.
 
(C) Section 2.3 (Creation and Issuance of the  Notes). Section 2.3 of the
Agreement is deleted in its entirety and replaced with the following:
 
2

--------------------------------------------------------------------------------

 
“2.3 Creation and Issuance of the Notes.  The Borrowers hereby create and
authorize the Notes for issuance in the aggregate principal amount of up to
$56,684,573.64. The Notes shall be dated as of their applicable Issue Date
(including all replacement certificates issued in accordance with this
Agreement) and will become due and payable, together with all accrued and unpaid
interest thereon, on the Maturity Date.  Other than the Revolving Portion of the
Revolving Notes, which may be re-issued once redeemed, neither the Non-Revolving
Portion of the Revolving Notes nor any other Notes, may be re-issued once
redeemed.”
 
(D) Section 2.4 (Subsequent Closings and Revolving Notes).  Section 2.4 of the
Agreement is deleted in its entirety and replaced with the following:
 
“2.4 Subsequent Closings and Revolving Notes.  Subject to the terms and
conditions set forth in Section 2.2, on and after the date of this Agreement and
upon written notice by the Borrowers to the Administrative Agent of not less
than ten Business Days in substantially the form attached hereto as Exhibit B
(each, a “Revolving Loan Request”), the Noteholders, severally, and not jointly,
agree to issue Revolving Notes in an aggregate amount not to exceed at any time
outstanding the amount identified in the Allocation Notice; provided, however,
that (i) after giving effect to any outstanding Revolving Notes, the aggregate
principal amount of all outstanding Revolving Notes shall not exceed
$24,500,000, (ii) $3,000,000 of the Revolving Notes may only be used by the
Borrowers to pay the First Amendment and Waiver Fee and for no other purpose
(the “First Amendment and Waiver Fee Advances”), (iii) $1,500,000 of the
Revolving Notes may only be used by the Borrowers to pay the cash portion of the
Second Amendment and Waiver Fee (the “Second Amendment and Waiver Fee Advance”)
and (iv) once the portion of the Revolving Notes representing the Second
Amendment and Waiver Fee Advance, the First Amendment and Waiver Advances and
the Special Advances have been redeemed, such amounts shall not be
re-issued.  The aggregate principal amount of any new Revolving Notes issued at
any Subsequent Closing must be at least $500,000 and in increments of $100,000.
At each Subsequent Closing, the Borrowers shall deliver an officer’s certificate
to the Administrative Agent and such other evidence reasonably acceptable to the
Administrative Agent that the conditions precedent set forth in Section 2.2 have
been met.  The proposed use of proceeds in each Revolving Loan Request shall be
acceptable to the Agent in its reasonable discretion.”
 
(E) Section 4.2 (Redemption on Occurrence of Certain Events). Section 4.2 of the
Agreement is amended by adding the following Section 4.2(3) immediately after
Section 4.2(2):
 
“(3) Redemption of Notes upon Completion of the Parent Share Transaction. On the
Second Amendment Effective Date, the outstanding Revolving Portion of the
Revolving Notes shall be reduced by the Notional Paydown, which the Borrowers
may re-issue in cash for qualified working capital purposes.  Any such
re-issuance will not increase the aggregate principal amount of the Revolving
Portion of the Revolving Notes. Amounts received by the Agent from the Chairman
10b5-1 Program shall be credited against the Notional Paydown (the “Actual
Paydown”) in accordance with Section 2.11.  Upon the earlier of (a) the date on
which all shares transferred to the Chairman 10b5-1 Program have been sold and
(b) December 31, 2013, if the Notional Paydown is greater than the Actual
Paydown on such date, the Borrowers shall pay the difference to the Agent within
15 days of such date, together with interest on such amount from the date of the
Notional Paydown at the Revolving Notes Interest Rate increased by the Default
Rate and otherwise calculated as if such amount had been outstanding under the
Revolving Notes.  The Borrowers hereby acknowledge and agree that the Actual
Paydown may be significantly less than the Notional Paydown.”
 
3

--------------------------------------------------------------------------------

 
(F) Section 6.3 (Affirmative Covenants). Section 6.3 of the Agreement is amended
by adding the following subsections immediately after subsection (bb):
 
“(cc) NASDAQ Listing.  The Common Shares shall be listed for trading on the
NASDAQ no later than April 1, 2013.
 
(dd) Equity Offering.  The Parent may complete an equity offering of Common
Shares by June 1, 2013 and, at the option of the Borrowers, up to $10,000,000 of
the gross proceeds from such offering shall not be deemed to be a Redemption
Event and instead shall be used for general corporate and working capital
purposes.
 
(ee) Production of Milo-based Ethanol at the Keyes Plant.  The feedstock
conversion at the Keyes Plant from corn to milo (the “Milo Conversion”) will
result in a minimum corn-to-milo ratio of 80:20 and shall be completed no later
than March 31, 2013.  The budget for the Milo Conversion provided to the Agent
may only be changed with the approval of the Agent.  The Borrowers will provide
the Agent with weekly updates, in form and substance acceptable to the Agent,
including, without limitation, actual expenditures with variance to the budget,
until completion of the Milo Conversion.
 
(ff) Earnings Release.  The Parent will publicly announce its fourth quarter and
year-end financial results for the period ended December 31, 2012 no later than
March 8, 2013.
 
(gg) 10b5-1 Program and Applicable Interest Rate.  Within three business days
following the earnings release described in subsection (ff) above, the Parent
shall cause the Chairman to enter into a written agreement with Morgan Stanley
(the “Chairman’s 10b5-1 Program”) with respect to selling 6,231,159 Common
Shares of the Parent held by McAfee Capital, LLC (the “Applicable Common
Shares”).  The Chairman’s 10b5-1 Program shall provide that the Agent shall
receive the net proceeds from all sales of the Applicable Common Shares and
shall contain such other terms reasonably acceptable to the Agent.  The
Chairman’s 10b5-1 Program shall not be amended or modified without the prior
written consent of the Agent.  Until all Applicable Common Shares have been
sold, neither the Chairman nor any of his Affiliates, shall have any agreement
pursuant to Rule 10b5-1 with any other Person to dispose of any Capital Stock of
the Parent.  Until the date that the Chairman’s 10b5-1 Program is fully-executed
and binding on the parties thereto and the Applicable Common Shares have been
transferred to Morgan Stanley with all appropriate documentation required by
Morgan Stanley to commence selling the Applicable Common Shares, the Acquisition
Notes Interest Rate, the Existing Notes Interest Rate, the Revolving Notes
Interest Rate and the Revenue Participation Notes Interest Rate shall each be
increased by 5% per annum.”
 
SECTION 3. Payments of Interest.  Notwithstanding anything to the contrary
contained in the Agreement, for the period commencing on October 1, 2012 and
ending on the Payment Event Date, interest on the Notes shall not be paid in
cash and instead such interest shall be added to the then outstanding principal
amount of the Notes on the date such interest payment is due.
 
4

--------------------------------------------------------------------------------

 
SECTION 4. Limited Waiver.  Subject to the terms, covenants and conditions of
this Amendment, Agent hereby waives the Borrowers’ obligation to pay or comply,
and any Event of Default which has occurred or may occur solely as a result of
such failures of the Borrowers to pay or comply with, the following:
 
(A) any redemption in respect of any Existing Note pursuant to Section 4.1(1),
(2) and (3) of the Agreement for the period commencing on the Second Amendment
Effective Date and ending on the Payment Event Date;
 
(B) the Keyes Plant Minimum Quarterly Production covenant pursuant to Section
6.2(b) of the Agreement for the quarters ending March 31, 2013 and June 30,
2013;
 
(C) the Free Cash Flow covenant pursuant to Section 6.2(a) of the Agreement for
the quarters ending March 31, 2013 and June 30, 2013; and
 
(D) the payment of the Partial Amendment Fee in cash and in the amount of
$1,000,000 due on January 1, 2013, which Partial Amendment Fee shall be paid in
accordance with Section 6(B) hereof.
 
Except as expressly provided herein, nothing contained herein shall be construed
as a waiver by Agent or Noteholders of any covenant or provision of the
Agreement, the other Note Purchase Documents, or of any other contract or
instrument among the Borrowers, any Company Party, Noteholders and Agent, and
the failure of Agent or Noteholders at any time or times hereafter to require
strict performance by the Borrowers or any Company Party of any provision
thereof shall not waive, affect or diminish any right of Agent or Noteholders to
thereafter demand strict compliance therewith.  Agent and Noteholders hereby
reserve all rights granted under the Agreement, the Note Purchase Documents and
any other contract or instrument among the Borrowers, any Company Party,
Noteholders and Agent.
 
SECTION 5. Conditions to Effectiveness.  This Amendment, and the waivers
contained herein, shall be effective only upon and subject to satisfaction of
the following conditions precedent:
 
(A) Agent shall have received this Amendment duly executed by the parties
hereto.
 
(B) Agent shall have received an amendment and waiver fee (the “Second Amendment
and Waiver Fee”) comprised of (i) $1,500,000 (such amount payable in accordance
with Section 6(A) hereof) and (ii) 750,000 Common Shares of the Parent, and such
Second Amendment and Waiver Fee shall be deemed fully earned and nonrefundable
and shall be payable in accordance with Section 6(A) hereof.
 
5

--------------------------------------------------------------------------------

 
(C) Agent shall have received the Partial Amendment Fee in the amount of
$1,000,000 paid in Common Shares of the Parent payable in accordance with
Section 6(B) hereof.
 
(D) Agent shall have received the Second Amended and Restated Revolving Notes
duly executed by the Borrowers in the original principal amount of $24,500,000.
 
(E) Agent shall have received evidence of the payment or pending appeal of real
property taxes due and owing with respect to the Real Property subject to the
Mortgages.
 
(F) Within 45 days following the Second Amendment Effective Date, Agent shall
have received (i) an amendment to each of the Mortgages duly executed by the
Borrowers in a form acceptable to Agent and (ii) a title endorsement issued by
First American Title Insurance Company in favor of Agent insuring the priority
of Agent’s Lien created by the Mortgages in a form acceptable to Agent.
 
(G) Agent shall have received a Reaffirmation and Amendment of Unconditional
Personal Guaranty, duly executed by the Chairman, which includes an amendment to
increase the Cap (as defined therein) from $10,000,000 to $15,000,000.
 
(H) Agent shall have received a Reaffirmation of Guaranty, duly executed by the
Company Parties (other than the Borrowers).
 
(I) Agent shall have received a Reaffirmation and Amendment of Guaranty, duly
executed by McAfee Capital LLC, which includes an amendment to add a cap of
$8,000,000.
 
(J) Agent shall have received a certificate of a Senior Officer of the Parent
and each Borrower certifying (1) that no change has occurred to the
Organizational Documents of such Person since certified copies thereof were
previously delivered to the Agent, except those changes to the bylaws of the
Parent to effect the reverse split of its stock in order to qualify for NASDAQ
acceptance (copies of such changes attached thereto) and (2) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors of each such Person authorizing the execution, delivery and
performance of the Note Purchase Documents to which such Person is a party
delivered in connection with this Amendment, and that such resolutions have not
been modified, rescinded or amended and are in full force.
 
(K) Agent shall have received a copy of resolutions adopted by the board of
directors of the Parent consenting to the pledge of an additional 7,500,000
Common Shares by McAfee Capital, LLC to Agent, and that such resolutions have
not been modified, rescinded or amended and are in full force.
 
(L) Agent shall have received a duly executed copy of the Amendment No. 1 to
Chairman’s Pledge Agreement pursuant to which McAfee Capital, LLC pledges an
additional 7,500,000 Common Shares to Agent, together with delivery of stock
certificates for such shares and related stock powers.
 
6

--------------------------------------------------------------------------------

 
(M) Agent shall have performed and complied with all of the covenants and
conditions required by this Amendment and the Note Purchase Documents to be
performed and complied with upon the Second Amendment Effective Date.
 
(N) Agent shall have received all other approvals, opinions, documents,
agreements, instruments, certificates, schedules and materials as Agent may
reasonably request.
 
Each Borrower acknowledges and agrees that the failure to perform, or to cause
the performance of, the foregoing covenants and agreements will constitute an
Event of Default under the Agreement and Agent and Noteholders shall have the
right to demand the immediate repayment in full in cash of all outstanding
Indebtedness owing to Agent and Noteholders under the Agreement, the Notes and
the other Note Purchase Documents.  In consideration of the foregoing and the
transactions contemplated by this Amendment, each Borrower hereby (a) ratifies
and confirms all of the obligations and liabilities of such Borrower owing
pursuant to the Agreement and the other Note Purchase Documents, and (b) agrees
to pay all costs, fees and expenses of Agent and Noteholders in connection with
this Amendment.
 
SECTION 6.  Payment of Second Amendment and Waiver Fee and Partial Amendment
Fee.  The Borrowers shall pay the fees owing, as follows:
 
(A)  the cash portion of the Second Amendment and Waiver Fee in the amount of
$1,500,000 shall be added to the outstanding principal balance of the Revolving
Notes as of the Second Amendment Effective Date.
 
(B)   $1,000,000 of the Partial Amendment Fee under the First Amendment and
Waiver Fee Advances, which was earned and payable on January 1, 2013, shall be
paid in Common Shares of the Parent, which shall be calculated using the
following formula based on the closing share price on January 1, 2013 as follows
and stock certificates representing such shares shall be delivered to the Agent
within five Business Days following the Second Amendment Effective Date:
 
# of shares of common stock   =   Amount of such Partial Amendment Fee
 
 90% of closing price of common stock
 
SECTION 7.  Agreement in Full Force and Effect as Amended.  Except as
specifically amended or waived hereby, the Agreement and other Note Purchase
Documents shall remain in full force and effect and are hereby ratified and
confirmed as so amended.  Except as expressly set forth herein, this Amendment
shall not be deemed to be a waiver, amendment or modification of, or consent to
or departure from, any provisions of the Agreement or any other Note Purchase
Document or any right, power or remedy of Agent or Noteholders thereunder, nor
constitute a waiver of any provision of the Agreement or any other Note Purchase
Document, or any other document, instrument or agreement executed or delivered
in connection therewith or of any Default or Event of Default under any of the
foregoing, in each case whether arising before or after the date hereof or as a
result of performance hereunder or thereunder.  This Amendment shall not
preclude the future exercise of any right, remedy, power, or privilege available
to Agent or Noteholders whether under the Agreement, the other Note Purchase
Documents, at law or otherwise.  All references to the Agreement shall be deemed
to mean the Agreement as modified hereby.  This Amendment shall not constitute a
novation or satisfaction and accord of the Agreement or any other Note Purchase
Documents, but shall constitute an amendment thereof.  The parties hereto agree
to be bound by the terms and conditions of the Agreement and Note Purchase
Documents as amended by this Amendment, as though such terms and conditions were
set forth herein.  Each reference in the Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Agreement as amended by this Amendment, and each reference
herein or in any other Note Purchase Documents to “the Agreement” shall mean and
be a reference to the Agreement as amended and modified by this Amendment.
 
7

--------------------------------------------------------------------------------

 
SECTION 8.  Representations.  Each of the Parent and the Borrowers hereby
represents and warrants to Agent and Noteholders as of the date of this
Amendment as follows:  (A) it is duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation; (B) the execution,
delivery and performance by it of this Amendment and all other Note Purchase
Documents executed and delivered in connection herewith are within its powers,
have been duly authorized, and do not contravene (i) its articles of
incorporation, bylaws or other organizational documents, or (ii) any applicable
law; (C) no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any Governmental Entity or other
Person, is required in connection with the execution, delivery, performance,
validity or enforceability of this Amendment or any other Note Purchase
Documents executed and delivered in connection herewith by or against it;
(D) this Amendment and all other Note Purchase Documents executed and delivered
in connection herewith have been duly executed and delivered by it; (E) this
Amendment and all other Note Purchase Documents executed and delivered in
connection herewith constitute its legal, valid and binding obligation
enforceable against it in accordance with their terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; (F) after giving effect to this Amendment, it is
not in default under the Agreement or any other Note Purchase Documents and no
Event of Default exists, has occurred and is continuing or would result by the
execution, delivery or performance of this Amendment; (G) the representations
and warranties contained in the Agreement and the other Note Purchase Documents
are true and correct in all material respects as of the date hereof as if then
made, except for such representations and warranties limited by their terms to a
specific date; and (H) with respect to the Milo Conversion, (1) the Borrowers
are proceeding with the Milo Conversion, which will result in a minimum
corn-to-milo ratio of 80:20, (2) the Borrowers have sufficient cash-on-hand
and/or binding equity commitments to fully finance the Milo Conversion, when
combined with the proceeds from the Revolving Portions of the Revolving Notes
(after giving effect to the Notional Paydown) and (3) the budget for the Milo
Conversion provided to the Agent is current and accurate as of the date hereof.
 
SECTION 9. Miscellaneous.
 
(A) This Amendment may be executed in any number of counterparts (including by
facsimile or email), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.  Each party
agrees that it will be bound by its own facsimile or scanned signature and that
it accepts the facsimile or scanned signature of each other party.  The
descriptive headings of the various sections of this Amendment are inserted for
convenience of reference only and shall not be deemed to affect the meaning or
construction of any of the provisions hereof or thereof.  Whenever the context
and construction so require, all words herein in the singular number herein
shall be deemed to have been used in the plural, and vice versa, and the
masculine gender shall include the feminine and neuter and the neuter shall
include the masculine and feminine.  The use of the word “including” in this
Amendment shall be by way of example rather than by limitation.  The use of the
words “and” or “or” shall not be inclusive or exclusive.
 
8

--------------------------------------------------------------------------------

 
(B) This Amendment may not be changed, amended, restated, waived, supplemented,
discharged, canceled, terminated or otherwise modified without the written
consent of the Borrowers and Agent.  This Amendment shall be considered part of
the Agreement and shall be a Note Purchase Document for all purposes under the
Agreement and other Note Purchase Documents.
 
(C) This Amendment, the Agreement and the Note Purchase Documents constitute the
final, entire agreement and understanding between the parties with respect to
the subject matter hereof and thereof and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements between the parties, and
shall be binding upon and inure to the benefit of the successors and assigns of
the parties hereto and thereto.  There are no unwritten oral agreements between
the parties with respect to the subject matter hereof and thereof.
 
(D) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE SUBJECT TO
THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.
 
(E) Neither the Parent nor any Borrower may assign, delegate or transfer this
Amendment or any of their rights or obligations hereunder.  No rights are
intended to be created under this Amendment for the benefit of any third party
donee, creditor or incidental beneficiary of the Borrowers or any Company
Party.  Nothing contained in this Amendment shall be construed as a delegation
to Agent or Noteholders of the Borrowers or any Company Party’s duty of
performance, including any duties under any account or contract in which Agent
or Noteholders have a security interest or lien.  This Amendment shall be
binding upon the Borrowers, the Parent and their respective successors and
assigns.
 
(F) All representations and warranties made in this Amendment shall survive the
execution and delivery of this Amendment and no investigation by Agent or
Noteholders shall affect such representations or warranties or the right of
Agent or Noteholders to rely upon them.
 
9

--------------------------------------------------------------------------------

 
(G) THE BORROWERS AND THE PARENT ACKNOWLEDGE THAT SUCH PERSON’S PAYMENT
OBLIGATIONS ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF RECISSION,
SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF
OR DAMAGES OF ANY KIND OR NATURE FROM AGENT OR ANY NOTEHOLDER.  THE BORROWERS
AND THE PARENT HEREBY VOLUNTARILY AND KNOWINGLY RELEASE AND FOREVER DISCHARGE
AGENT AND EACH NOTEHOLDER AND THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE
CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND
LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH SUCH PERSON MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED
PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
ANY “LOANS”, INCLUDING ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE AGREEMENT OR OTHER
NOTE PURCHASE DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.
 
{Signatures appear on following pages.}
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
 

 
BORROWERS:
 
AEMETIS ADVANCED FUELS KEYES, INC.
           
By:
/s/ Eric A. McAfee     Name: Eric A. McAfee     Title: Chief Executive Officer  

 

 
AEMETIS FACILITY KEYES, INC.
           
By:
/s/ Eric A. McAfee     Name: Eric A. McAfee     Title: Chief Executive Officer  

 

 
PARENT:
 
AEMETIS, INC.
           
By:
/s/ Eric A. McAfee     Name: Eric A. McAfee     Title: Chief Executive Officer  




 
ADMINISTRATIVE AGENT:
 
THIRD EYE CAPITAL CORPORATION
           
By:
/s/ Arif N. Bhalwani     Name: Arif N. Bhalwani     Title: Managing Director  

         
By:
/s/ David G. Alexander     Name: David G. Alexander     Title: Managing Director
 

 
Signature Page to Limited Waiver and Amendment No. 2
11

--------------------------------------------------------------------------------

 

 
NOTEHOLDERS:
 
SPROTT ASSET MANAGEMENT GP INC., in its capacity as general partner of SPROTT
ASSET MANAGEMENT L.P., in its capacity as Manager of SPROTT PC TRUST
           
By:
/s/ Steve Rostowsky     Name: Steve Rostowsky     Title: CFO  


 

 
THIRD EYE CAPITAL CREDIT OPPORTUNITIES S.ar.l, it its capacity as Managing
General Partner of THIRD EYE CAPITAL CREDIT OPPORTUNITIES FUND – INSIGHT FUND
           
By:
/s/ Richard Goddard     Name: Richard Goddard     Title: Manager  




 
By:
/s/ Robert L. DeNormandie     Name: Robert L. DeNormandie     Title: Manager  



Acknowledged and agreed with respect to Section 6.3(gg)
    /s/ Eric A. McAfee  
Eric A. McAfee
     



Signature Page to Limited Waiver and Amendment No. 2
12


--------------------------------------------------------------------------------

 